Case: 13-13807     Date Filed: 09/30/2014   Page: 1 of 9


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13807
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:08-cv-22774-PAS



UNITED STATES OF AMERICA,

                                            Plaintiff-Counter Defendant-Appellee,

                                      versus

MASSOOD N. JALLALI,

                                          Defendant-Counter Claimant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 30, 2014)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Massood N. Jallali, proceeding pro se, appeals denial of his Federal Rule of

Civil Procedure 60(b) motion for relief from summary judgment granted to the
              Case: 13-13807     Date Filed: 09/30/2014   Page: 2 of 9


government in its action to recover his defaulted student loans under 28 U.S.C. §

1345 and denial of his Federal Rule of Civil Procedure 59(e) motion for

reconsideration. We affirm.

                               I. BACKGROUND

A. Prior Proceedings: October 2008 to January 2013

      In October 2008, the government filed a complaint against Jallali seeking to

recover defaulted student loans. In his answer, Jallali admitted his indebtedness to

the government of $379,884.86 principal but denied he owed any penalties or

interest. Jallali asserted that Nova Southeastern University (“NSU”), which had

received payments from the proceeds of his student loans, had “arbitrarily and

capriciously refused to issue the degree” he had earned. ROA at 75. He also

raised several affirmative defenses and counterclaims, which the district judge later

dismissed on the government’s motion.

      Following discovery, the government moved for summary judgment,

supported by a statement of undisputed facts and a declaration by Alberto Y.

Francisco, a Senior Loan Analyst with the Litigation Branch of the United States

Department of Education (the “Francisco Declaration”). Francisco attested that, in

1998, several Federal Direct Consolidation Loans totalling $292,685.32 were

disbursed by the United States Department of Education for Jallali. The

Consolidation Loans were used to consolidate prior educational loans Jallali had


                                          2
              Case: 13-13807     Date Filed: 09/30/2014   Page: 3 of 9


used to attend several schools, including NSU. Jallali had made no payments on

the Consolidation Loans and had defaulted in 2004. After the default, he owed the

government a total of $514,964.20. Francisco stated not all of Jallali’s prior

student loans had been consolidated, and documents attached to the Francisco

Declaration showed several loans attributable to NSU had not been included in the

Consolidation Loans.

      In its statement of undisputed facts, the government explained that only two

of the consolidated loans were attributable to NSU for $15,583. The government

also submitted the transcript of Jallali’s deposition, in which he acknowledged

(1) he had consolidated several student loans; (2) the signatures on three Federal

Direct Consolidation Loan promissory notes appeared to be his; and (3) he had

made no payments on the Consolidation Loans. In his opposition to summary

judgment, Jallali argued the government had not proved it had paid any institution

or transferred any money to fund any loan for his benefit.

      The district judge granted the government’s summary judgment motion in

January 2011. The judge determined Jallali had failed to controvert any part of the

government’s statement of material facts, which were deemed admitted. The judge

found (1) Jallali had signed the promissory notes, (2) funds were disbursed on his

behalf, (3) payment was past due, (4) Jallali had made no payments on the notes,

and (5) $514,964.20 was due and owed on the notes. Jallali had presented no facts


                                          3
              Case: 13-13807     Date Filed: 09/30/2014   Page: 4 of 9


to contradict Francisco’s statement that $292,685.32 had been disbursed on behalf

of Jallali. The judge entered a total judgment of $514,964.20 for the government

on January 10, 2011.

      Eight days later, Jallali filed a Rule 59(e) motion for reconsideration of the

order granting summary judgment. Jallali argued the government had produced no

loan documents bearing original signatures and had offered no evidence Jallali had

signed the loan documents produced by the government. The government

similarly had not produced any “tangible proof of payment,” such as cancelled

checks, wire transfers, or bank statements. ROA at 901. The district judge denied

Jallali’s Rule 59(e) motion and subsequently entered a separate judgment awarding

costs to the government.

      Six days later, Jallali filed a post-judgment affidavit in which he averred he

had discovered information that called into question the veracity of the Francisco

Declaration. He contended Francisco had attested the government had paid a total

of $15,583 to NSU, whereas Jallali had learned NSU had received at least

$217,723 between 1997 and 2003. Jallali filed a notice of appeal two days later.

      This court affirmed in May 2012. United States v. Jallali, 478 F. App’x 578,

581 (11th Cir. 2012) (per curiam), cert. denied 133 S. Ct. 861 (2013). We

concluded summary judgment was proper, because Jallali admitted in his

deposition the signatures on the promissory notes appeared to be his, the Social


                                          4
              Case: 13-13807     Date Filed: 09/30/2014    Page: 5 of 9


Security number on the notes was his, and he had made no payments on his student

loans. Id. at 580. We determined the district judge properly had relied on the

Francisco Declaration to conclude $292,685.32 had been disbursed on Jallali’s

behalf, and we rejected Jallali’s argument that the declaration contained a $200,000

discrepancy. See id.

B. Motions under Rules 60(b) and 59(e)

      On February 27, 2013, Jallali filed a Rule 60(b) motion for relief from the

orders granting summary judgment and costs to the government. He again argued

the Francisco Declaration erroneously had reported the government had paid NSU

a total of $15,583, an amount that was more than $200,000 in error. Jallali asserted

the district judge had relied on inaccurate information, and he was entitled to relief

under Rule 60(b)(6) from the judgment. The government argued Jallali’s Rule

60(b) motion was time-barred and also was barred by res judicata and the law of

the case.

      The district judge denied Jallali’s Rule 60(b) motion on the ground that it

was time-barred. The motion alleged claims of fraud, misrepresentation, or

misconduct, claims recognized under Rule 60(b)(3), and therefore was subject to a

one-year statute of limitations under Rule 60(c)(1). The judge also noted she

previously had considered and rejected Jallali’s challenge to the accuracy of the

government’s evidence in support of its summary judgment motion.


                                          5
              Case: 13-13807      Date Filed: 09/30/2014   Page: 6 of 9


      Jallali moved for reconsideration under Rule 59(e) and argued that his Rule

60(b) motion was subject to equitable tolling based on his prior appeal to this

Court and certiorari petition. In his prior appeal, Jallali also asserted we had not

considered the merits of his post-judgment affidavit. The district judge denied

Jallali’s Rule 59(e) motion; even if equitable tolling applied to the Rule 60(b)

motion it still would have been denied, since his challenge to the government’s

evidence was meritless.

                                 II. DISCUSSION

      Jallali argues on appeal that Francisco’s assessment of the sum paid by the

government was more than $200,000 in error. He contends he was entitled to

relief from the judgment in favor of the government, because it was based on

substantially inaccurate information. Jallali further argues the judge erred in

denying his Rule 59(e) motion, because his Rule 60(b) motion was not subject to

equitable tolling and therefore not untimely.

A. Rule 60(b) Motion

      We review the denial of a Rule 60(b) motion for relief from a judgment for

abuse of discretion. Bender v. Mazda Motor Corp., 657 F.3d 1200, 1202 (11th Cir.

2011). Under Rule 60(b), a judge may relieve a party of a final order or judgment

for (1) mistake, inadvertence, surprise, or excusable neglect, (2) newly discovered

evidence that could not previously have been discovered with reasonable diligence,


                                           6
               Case: 13-13807     Date Filed: 09/30/2014    Page: 7 of 9


(3) fraud, misrepresentation, or misconduct by an opposing party, (4) a void

judgment, (5) a judgment that has been satisfied, released, or discharged, that is

based on an earlier judgment that has been reversed or vacated, or that it would no

longer be equitable to apply prospectively, or (6) any other reason that justifies

relief. Fed. R. Civ. P. 60(b). An appellant’s burden on appeal from the denial of a

Rule 60(b) motion is heavy. Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006)

(per curiam). “It is not enough that a grant of the Rule 60(b) motion might have

been permissible or warranted; rather . . . . [the appellant] must demonstrate a

justification so compelling the district court was required to vacate its order.” Id.

(alterations and internal quotation marks omitted).

      Under the law-of-the-case doctrine, findings of fact and conclusions of law

by an appellate court generally are binding in all later proceedings in the same case

in the trial court or on a later appeal. Mega Life & Health Ins. Co. v. Pieniozek,

585 F.3d 1399, 1405 (11th Cir. 2009). The law-of-the-case doctrine does not bar

reconsideration of an issue if (1) a later trial produces substantially different

evidence; (2) controlling authority has since made a contrary decision of law

applicable to that issue; or (3) the prior decision was clearly erroneous and would

work a manifest injustice. Id. We may affirm on any ground that is supported by

the record. Lanfear v. Home Depot, Inc., 679 F.3d 1267, 1275 (11th Cir. 2012).




                                           7
              Case: 13-13807     Date Filed: 09/30/2014    Page: 8 of 9


      The law-of-the-case doctrine bars the sole issue raised in Jallali’s Rule 60(b)

motion, because we already have rejected his contentions regarding a $200,000

“discrepancy” in the Francisco Declaration. Jallali, 478 F. App’x at 580; Mega

Life & Health Ins. Co., 585 F.3d at 1405. Jallali has advanced no factual

allegations or legal arguments suggesting any of the exceptions to the law-of-the-

case doctrine apply. Therefore, the district judge did not err in denying Jallali’s

Rule 60(b) motion.

B. Rule 59(e) Motion

      We review for abuse of discretion the denial of a Rule 59(e) motion to alter

or amend judgment. Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1343 n.20

(11th Cir. 2010). A Rule 59(e) motion cannot be used to relitigate old matters,

raise argument, or present evidence that could have been raised before the entry of

judgment. Id. at 1344.

      The sole argument raised in Jallali’s Rule 59(e) motion pertained to the

timeliness of his Rule 60(b) motion. The relief sought in Jallali’s Rule 60(b)

motion was barred by the law of the case, regardless of whether it was timely.

Jallali’s assertion in his Rule 59(e) motion, that we previously declined to consider

the claims raised in his post-judgment affidavit, is refuted by our prior opinion, in

which we squarely rejected his challenge to the accuracy of the Francisco

Declaration. See Jallali, 478 F. App’x at 580.


                                          8
     Case: 13-13807   Date Filed: 09/30/2014   Page: 9 of 9


AFFIRMED.




                              9